DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov et al (US 2021/0168011).
a)	Regarding claims 1 and 7, Davydov et al disclose a method comprising: 
receiving information indicating an antenna port for transmission (Fig. 1A; Pub [0069]); and 

d)	Regarding claims 4, 10 and 14, Davydov et al disclose further comprising interpreting the downlink control information signaling based on a sounding reference signal resource indication in the downlink control information signaling (Pub [0067]).   
e)	Regarding claims 5, 15 and 19, Davydov et al disclose further comprising determining the associated antenna port precoder for each phase tracking reference signal port based on predetermined information (1906 in Fig. 19). 
f)	Regarding claims 6, 16 and 20, Davydov et al disclose wherein the predetermined information is one portion of downlink control information signaling (1906 in Fig. 19, DM-RS).                                                                                                                                     g)	Regarding claims 11 and 17, Davydov et al disclose a method comprising: 
transmitting information indicating an antenna port for transmission (Fig. 1A; Pub [0069]); and 
receiving one or more phase tracking reference signal ports precoded with the antenna port (Pub [0229]; Fig. 16).

i)	Regarding claims 21-24, Davydov et al disclose wherein the associated antenna port is a demodulation reference signal port (Pub [0164]; DM-RS symbols for transmission to the base station). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0288842 Chatterjee et al disclose time domain resource allocation. US 10,419,087 Kim et al disclose phase tracking reference signal and downlink control information in a transceiver system. US 2020/0382252 Sun disclose precoding and PTRS ports. US 2020/0076647 Zhang et al disclose precoding and PTRS ports.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632